Citation Nr: 1609914	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-48 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for skin cancer to include due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971, to include a tour in the Republic of Vietnam during the Vietnam War. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In May 2013, the Veteran withdrew his request for a hearing and requested that the appeal be adjudicated by the Board. 

In March 2014, the Board remanded the appeal for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

Skin cancer was not manifested during his active service or for many years thereafter, and is not shown to be related to his active service, to include Agent Orange exposure.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service and a malignant tumor may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

The RO provided pre-adjudication VCAA notice by a letter dated in March 2008.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for the disability rating and effective date of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records (STRs), post-service treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  

The Veteran was afforded a VA examination in September 2014.  In January 2015, VA obtained an addendum medical opinion to address the Veteran's claim that his skin cancer was caused by exposure to herbicides.  As the examination included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the VA examination and medical opinion are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In March 2014, the Board remanded the Veteran's claim to obtain private treatment records, and to provide him with a VA examination to determine the nature and etiology of his claimed skin cancer.  In September 2014, VA sent the Veteran a letter and release to obtain his private medical records.  The Veteran did not respond to the letter.  The duty to assist is not a one-way-street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was afforded a VA examination in September 2014.  In January 2015, VA obtained an addendum medical opinion.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Service Connection

The Veteran seeks service connection for skin cancer.  He argues that his skin cancer was caused by sun exposure and exposure to herbicides.  Having carefully considered the claim in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim and the appeal will be denied.

To establish direct service connection, the record must contain:  (1) evidence of a current disorder; (2) evidence of in-service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and, 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

Here, there is no lay or medical evidence that the appellant had skin cancer during service or within one year of separation.  A malignant tumor was not noted during service and the skin was normal at separation.  In addition, there is no competent evidence of a malignant tumor within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Rather, it is asserted that the skin cancer is related to either sun or herbicide exposure.

In September 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his skin cancer.  The VA examiner diagnosed remote basal cell carcinoma and remote seborrheic keratosis.  The Veteran reported having several skin cancers removed from his face, neck, hands, and scalp, which included basal cell carcinomas and inflamed seborrheic keratosis.  In December 2013, the Veteran underwent his most recent procedure to have lesions removed.  During service, the Veteran drove a covered jeep.  The VA examiner opined that the Veteran's skin lesions were less likely than not proximately due to service as a jeep driver in Vietnam.  The Veteran reported mild sun exposure while driving in a covered jeep for approximately one year.  The sun exposure was unlikely to have significantly contributed to the development of basal cell carcinoma and transitional skin lesions decades after service. 

In January 2015, VA obtained an addendum medical opinion to address whether the Veteran's skin lesions were caused by his in-service herbicide exposure.  After reviewing VBMS and the pertinent medical records, the VA examiner opined that it was less likely than not that the Veteran's remote basal cell cancer and remote seborrheic keratosis were related to herbicide exposure in Vietnam.  The examiner elaborated that the Veteran's skin conditions were not considered presumptive for VA purposes and that the medical literature and consensus findings did not support a determination that the Veteran's skin conditions were caused by exposure to herbicides.

Although the Veteran was exposed to herbicide agents, basal cell carcinoma and seborrheic keratosis are not diseases listed as a disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  Consequently, service connection is not warranted for skin cancer under the provisions of presumptive service connection pertaining to exposure to herbicide agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). 

The Board finds that the weight of the evidence is against a finding that the Veteran's skin disabilities were incurred in service or are otherwise due to service.  There are no positive medical nexus opinions of record.  The opinions proffered by the VA examiner in September 2014 and January 2015 are of great probative weight as they were based upon a review of the record, an examination, and consideration of the Veteran's lay statements.

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Here, the Board shall accept that there is common knowledge that sun exposure may result in skin cancer.  We also accept as competent his report that he was exposed to the sun during service.  38 U.S.C.A. § 1154(a).  Therefore, his lay/medical evidence is competent.  

However, we must compare his statements with the reasoning of medical personnel.  The most probative evidence of record is the September 2014 and January 2015 opinions as they were based upon a review of the record, an examination, and consideration of the Veteran's lay statements.

Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  We conclude that the opinions of the medical professionals are better reasoned, more probative and more credible than the appellant's own conclusory opinion.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for skin cancer to include due to exposure to herbicides is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


